                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

SKIN CONSULTANTS, LLC, and                                                         PLAINTIFFS
J&K MANAGEMENT, LLC

V.                                                    CIVIL ACTION NO. 4:17-CV-166-SA-RP

TEXTRON AVIATION, INC., TEXTRON, INC.,
TEXTRON AVIATION RHODE ISLAND, INC., and
WILLIAMS INTERNATIONAL CORPORATION                                               DEFENDANTS


            AGREED ORDER DISMISSING ACTION BY REASON OF SETTLEMENT

       Now before the Court is the Parties’ Joint Motion to Dismiss [42] this case with prejudice.

The Court was advised that this action was settled, and that the Parties have executed a

Confidentiality and Settlement Agreement.

       Therefore, IT IS ORDERED that this action be DISMISSED with prejudice with each party

to bear its own attorneys’ fees and costs. This CASE is CLOSED.

       This the 13th day of December, 2018.

                                                    /s/ Sharion Aycock
                                                    UNITED STATES DISTRICT JUDGE
